EXHIBIT 99.1 COMPANY CONTACTS: Jay S. Hennick Founder & CEO D. Scott Patterson President & COO John B. Friedrichsen Senior Vice President & CFO (416) 960-9500 FOR IMMEDIATE RELEASE FirstService reports record first quarter results Investment-grade rated Preferred Shares to be issued August 1, 2007 Increases financial outlook for year ending March 31, 2008 First quarter highlights: • Revenues up 29% • EBITDA up 26% • Adjusted EPS up 23% TORONTO, Canada, July 31, 2007 - FirstService Corporation (TSX: FSV; Nasdaq: FSRV; preferred shares - TSX: FSV.PR.U) today reported record results for its first quarter ended June 30, 2007 and updated its financial outlook for its fiscal year ending March 31, 2008.All amounts are in US dollars. Quarterly revenues were $419.3 million, an increase of 29% relative to the same period last year.EBITDA (see definition and reconciliation below) increased 26% to $48.4 million, and adjusted net earnings (see definition and reconciliation below) increased to $18.7 million from $15.3 million.Adjusted diluted earnings per share (see definition and reconciliation below) were $0.58 for the quarter versus $0.47 in the prior year period, up 23%. “Our first quarter results reflect the benefits of our business model, with a combination of strong internal growth and - 1 - the contribution from recently completed acquisitions”, said Jay S. Hennick, Founder and Chief Executive Officer of FirstService Corporation. “With these results and from growth opportunities on the horizon, we are well positioned to achieve our financial targets for the year ending March 31, 2008”, he added. About FirstService Corporation FirstService is a leader in the rapidly growing property services sector, providing services in the following areas: commercial real estate; residential property management; property improvement and integrated security services. Market-leading brands include Colliers International in commercial real estate; The Continental Group, The Wentworth Group and The Merit Companies in residential property management; California Closets, Paul Davis Restoration, Pillar to Post Home Inspections and CertaPro Painters in property improvement; and Intercon Security and SST in integrated security. FirstService is a diversified property services company with more than US$1.6 billion in annualized revenues and over 16,000 employees worldwide.More information about FirstService is available at www.firstservice.com. Segmented Quarterly Results Revenues in Commercial Real Estate Services totalled $196.8 million for the quarter, an increase of 43%.Internal growth was 23% and was driven primarily by robust brokerage activity in the Australian and Central European markets.The balance of the revenue growth was the result of acquisitions, including those completed during the quarter, which contributed 20%.First quarter EBITDA was $21.6 million, up 34% versus $16.1 million in the year-ago period. Residential Property Management revenues increased to $134.0 million for the quarter, 29% higher than in the prior year period.Internal growth of 10% was attributable to significant contractual property management revenue wins in several markets, while the balance of revenue growth resulted from acquisitions in the California and Texas markets completed during the quarter.EBITDA for the quarter was $13.7 million, up 22% from $11.2 million one year ago. Revenues in Property Improvement Services totalled $42.8 million, an increase of 3% over the prior year period, attributable to internal growth.EBITDA in the seasonally strong first quarter was $11.5 million, up 4% from $11.1 million last year. Integrated Security Services revenues in the first quarter were $45.6 million, an increase of 9% relative to the prior year period, attributable to continuing momentum in systems installation activity.Quarterly EBITDA was $3.1 million up from $2.1 million in the prior year. - 2 - Quarterly corporate costs were $2.8 million, relative to $3.3 million in the prior year period.The decrease was attributable to a reduction in Sarbanes-Oxley project consulting costs and lower performance-based compensation accruals. A comparison of segmented EBITDA to operating earnings is provided below. Stock Dividend of 7% Cumulative Preferred Shares The previously announced stock dividend of 7% Cumulative Preferred Shares will be issued to shareholders on August 1, 2007.The preferred shares will trade on the Toronto Stock Exchange, in US dollars, under the symbol FSV.PR.U.The preferred shares have been assigned an investment-grade rating of “P-3(low)” by rating agency DBRS. The first quarterly dividend on the preferred shares is expected to be paid on October 1, 2007. Updated Financial Outlook In light of the first quarter results and recently announced acquisitions, FirstService is increasing the outlook for fiscal 2008 previously issued on June 25, 2007. (in millions of US dollars, except per share amounts) Year ending March 31, 2008 Updated Previous Revenues $ 1,550 - $1,650 $ 1,525 - $1,625 EBITDA $ 141 - $151 $ 137- $147 Adjusted EPS1 $ 1.30 - $1.42 $ 1.25 - $1.37 Notes: 1. Adjusted EPS refers to adjusted diluted earnings per share.The adjustment to EPS eliminates the impact of accelerated amortization of short-lived intangible assets recognized on acquisitions completed in the Company’s Commercial Real Estate Services operations.Diluted EPS reflects earnings available to common shareholders after preferred share dividends. 2. The updated outlook assumes (i) no further acquisitions or divestitures completed during the outlook period and (ii) current economic conditions in the markets in which the Company operates remaining unchanged and in particular the market for commercial real estate services.Actual results may differ materially. The Company undertakes no obligation to continue to update this information. Conference Call FirstService will be holding a conference call on Tuesday, July 31, 2007 at 11:00 am Eastern Time to discuss results for the first quarter as well as the updated outlook for fiscal 2008.The call will be simultaneously web cast and can be accessed live or after the call at www.firstservice.com in the “Investor Relations / News and Media” section. Forward-looking Statements This press release includes forward-looking statements.Forward-looking statements include the Company’s financial performance outlook and statements regarding goals, beliefs, strategies, objectives, plans or current expectations. These statements involve known and unknown risks, uncertainties and other factors which may cause the actual results to be materially different from any future results, performance or achievements contemplated in the forward-looking statements.Such factors include: (i) general economic and business conditions, which will, among other things, impact demand for the Company’s services and the cost of providing services; (ii) the ability of the Company to implement its business strategy, including the Company’s ability to acquire suitable acquisition candidates on acceptable terms and successfully integrate newly acquired businesses with its existing businesses; (iii) changes in or the failure to comply with government regulations; and (iv) other factors which are described in the Company’s filings with the Ontario Securities Commission. - 30 - - 3 - FIRSTSERVICE CORPORATION Condensed Consolidated Statements of Earnings (in thousands of US dollars, except per share amounts) (unaudited) Three months ended June 30 2007 2006 Revenues $ 419,312 $ 325,504 Cost of revenues 255,737 205,147 Selling, general and administrative expenses 116,343 83,090 Depreciation and amortization other than backlog 6,824 4,842 Amortization of brokerage backlog (1) 1,055 2,074 Operating earnings 39,353 30,351 Other income (1,278 ) (2,155 ) Interest expense, net 3,309 2,736 37,322 29,770 Income taxes 12,328 10,229 24,994 19,541 Minority interest share of earnings 6,912 5,408 Net earnings before cumulative effect of change inaccounting principle 18,082 14,133 Cumulative effect of change in accounting principle, net of tax (2) - (1,353 ) Net earnings $ 18,082 $ 12,780 Net earnings per share Basic Before cumulative effect of change in accounting principle $ 0.61 $ 0.47 Cumulative effect of change in accounting principle - (0.04 ) $ 0.61 $ 0.43 Diluted (3) Before cumulative effect of change in accounting principle $ 0.56 $ 0.43 Cumulative effect of change in accounting principle - (0.04 ) $ 0.56 $ 0.39 Weighted average shares outstanding:Basic 29,835 30,004 (in thousands)
